DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Response to Amendment
2.	This office action is in response to applicant’s communication filed on 02/02/2021 in response to PTO Office Action mailed on 11/03/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claims 1, 2, 11, 12 and 17 have been amended.  Claims 18-20 are canceled.   As a result, claims 1-15 and 17 are pending in this office action.
Response to Arguments
4.	 Applicant's arguments with respect to claims 1-15 and 17 have been fully considered but are not persuasive and the details are as follows:
	Applicant’s argument with respect to the claim 1 states as “Qian does not disclose acquiring a demand characteristic set according to a search formula included in the search log information…Qian does not disclose or suggest the search key word tables of various stages and important level tables records search behaviors of the user or the selection log records search behaviors of the user”.
	In response to Applicant’s argument, the Examiner disagrees because the Qian reference also discloses the category information is determined based on user selection of responses to the search keywords set. The browser provides the user with an interface for 
	Applicant further argues that Qian fails to disclose matching the user demand characteristic set with a defined offline resource set to acquire offline resource information corresponding to the user demand characteristic set.  
	In response to Applicant’s argument, the Examiner disagrees because the claimed language as it is recited only indicates “matching” the category the user demand characteristic set with a defined offline resource set to acquire offline resource information. The broadest reasonable interpretation to the argue term “matching” can be read as “to be equal to” or “be in the same category as”.  The claim language does not specify how the matching process is being performed.  In addition, the Tam reference discloses a system for conducting information search regarding a selected item over online or offline stores for enabling a customer to 
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 7-11, 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2012/0109946 A1)  in view of Tam et al. (US Patent 7, 945,484 B1), hereinafter Tam.

	Referring to claims 1, 11 and 17, Qian discloses a method for mining offline resources (See para. [0110] and Figure 7, a system includes an offline analysis device and an online determining device, the offline analysis device obtains selection log at intervals from a log server), comprising:
 acquiring at least two pieces of user search log information (See para. [0110] and Figure 7, the offline analysis device obtains search keyword tables of various stages and important level tables from a selection log at intervals from a log server);
acquiring a user demand characteristic set according to a search formula included in the user search log information, the user search long information recording search behavior of the user, the user demand characteristic set including a keyword set (See para. [0031-0033], para. [0110]- para. [0112] and Figures 6& 7, determining/obtaining category information corresponding to current keyword on basis of the search key word tables of various stages and importance level tables in the selection log, the category information is determined based on user selection of responses to the search keywords set. The browser provides the user with an interface for inputting search key words to an e-commerce website. After a user inputs a set of search key words through the browser, the server returns a list of search results in response, which are displayed in the user's browser. The displayed list of search results includes links to various types of merchandise found on the basis of the search key words input by the user. If the user clicks on (selects) one of the links in the list of search results, then the browser will record this click action by the user [e.g. user search behavior]  in a selection log and send it to log server. Each selection log also includes search key words input by the user, the category information (e.g., names or identifiers of the categories entered by the seller) corresponding to the selected merchandise, and a user identifier.  The selection log is obtained from the log server at fixed intervals, one day, one week, one month, etc. The category information corresponding to the search keywords is obtained for the corresponding time interval, for example, acquiring a user demand characteristic set [category information] including a keyword set [e.g. names or identifiers of the categories entered by the seller] according to search keywords included in the user search log, the user search log records search behaviors [e.g. click actions] of the user); and
matching the user demand characteristic set with a defined offline resource set to acquire offline resource information corresponding to the user demand characteristic set (See para. [0111]-para. [0113], para. [0028], para. [0046], the offline analysis device comprises a search keyword-segmenting unit, a search key word unit-combining unit to match category information to segmented search key words sets, matching the category information corresponding to the search key words that include the search key word units in the key word unit groups and associating the identified category with the search key word unit groups, for example, assume the search keywords includes “long sleeve shirt” are “long sleeve solid-color shirt”, “long sleeve shirt sold-color” and “women’s long sleeve shirt”, the categories corresponding to “long sleeve solid-color shirt” and “long sleeve shirt solid-color” are “men’s fashion apparel” and “women’s fashion apparel”), the offline resource information being applicable to online platform for cooperation online (See Figures 6 and 7, para. [0096] and para. [0110]-para. [0112], the offline analysis device comprises a second category information-determining unit 56 contained by the online determining unit 62).
Qian does not explicitly disclose the defined offline resource set comprising information of an offline brick-and-wall merchant and information of an offline server provider.
See col 4, lines 20-67, col 7, lines 15-29, conducting information search regarding a selected item over online or offline stores for enabling a customer to purchase the selected item from online or offline stores.  A pricing server searches information about items from various stores [e.g. offline stores], the pricing server communicates with a third party service provider that provides contact information or advertisement information of offline stores. The pricing server includes an offline store interface component obtains information relating to an item available from the offline stores about items selected by a customer for a purchase transaction. For example, when a user request a search for a product, the system obtains gathered information from offline stores, the gathered information may be evaluated against the customer preference to determine a likelihood of selection on each offline store. The system is matching the user demand characteristic set [user’s preference] with a defined online resource set [e.g. online price information] to acquire offline resource information [e.g. price and other information obtained from offline stores] corresponding to the user demand characteristic set [e.g. user’s preference]. The Tam reference also discloses the defined offline resource set [e.g. gathered information] comprising information of an offline brick-and-wall merchant [e.g. offline stores] and information of an offline server provider [e.g. price server]). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tam teachings in the Qian system. Skilled artisan would have been motivate to extend the offline resource information to an online platform in order to provide customer convenience of shopping for an item from anywhere a customer may have access to a shopping service, rather than making a trip to a particular store (See Tam, col 1, lines 5-45 and col 2, lines 15-37). In addition, both of the references (Tam and Qian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as searching product information. This close relation between both of the references highly suggests an expectation of success.
	As to claims 2 and 12, Qian does not explicitly disclose an offline brick-and-wall merchant.
	Tam discloses an offline brick-and-wall merchant (See Figure 1, offline stores 120 and col 3, lines 14-25, collecting information about an item from a member of vendor merchants not having online presence ).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tam teachings in the Qian system. Skilled artisan would have been motivate to extend the offline resource information comprises information of an offline brick and all merchant to facilitate a user to search local product information, since walking into the store to obtain information relate to items could be time consuming and costly (See Tam, col 1, lines 40-45 and col 2, lines 15-37). In addition, both of the references (Tam and Qian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as searching product information. This close relation between both of the references highly suggests an expectation of success.
	As to claims 3 and 13, Qian discloses wherein the acquiring a user demand characteristic set according to a search formula included in the user search log information (See para. [0110]- para. [0112] and Figure 7, determining/obtaining category information corresponding to current keyword on basis of the search key word tables of various stages and importance level tables in the selection log, note in para. [0028], the category information corresponding to plurality of search key word sets) comprises:
	extracting the search formula from the user search log information, and counting a search frequency of the search formula (See para. [0113], para. [0062] and para. [0063], determining the keywords from the selection log whose search frequency within a specified period of time are higher than that of a specified threshold values, for example, determines/obtaining keywords have more than 30 searches during one week);
	performing word segmentation on the search formula to generate a segmented word set corresponding to the search formula (See para. [0036] and para. [0063], the system analyzes every selection log after the selection logs are obtained, the search key words are segmented into search keyword units), and assigning the search frequency of the search formula as search frequency of the segmented word set corresponding to the search formula (See para. [0063], based on the obtained selection log, determining the search keywords corresponding to each piece of category information that has been determined; segmenting each search keyword into search keyword units; and assigning/determining the term frequency of each search key word unit among all search key word units);
	calculating a similarity between segmented word sets , merging at least two segmented word sets having a similarity satisfying a defined threshold condition into a new segmented word set (See para. [0038]-para. [0043], determining a similarity [e.g. same number of search key word units for each group], merging/combining search key words units from each sequenced search key word to form stage 2 search keyword unit groups having a defined rule/threshold condition as every two search key word units, for example, to form stage 2 search keyword unit groups, if the sequenced search key words are “long sleeve shirt solid-color”, pairs of keyword units are combined to obtain state 2 search key word units groups of “long sleeve shirt”, “long sleeve solid-color”, and “shirt solid color”)  and determining a search frequency of the new segmented word set according to search frequencies of the segmented word sets merged into the new segmented word set (See para. [0063], segmenting each search keyword into search keyword units; and assigning/determining the term frequency of each search key word unit among all search key word units); and
assigning a target segmented word set having a search frequency satisfying a defined threshold condition, and the search frequency corresponding to the target segmented word set as the keyword set in the user demand characteristic set (See para. [0013] and para. [0071], assigning selective keyword units correspond to importance level that satisfies a specified threshold  and determining keywords whose search frequency within a specified period of time are higher than a specified threshold value).
As to claims 7 and 15, Qian discloses wherein after the matching the user demand characteristic with a defined offline resource set, to acquire offline resource information corresponding to the user demand characteristic set (See para. [0111]-para. [0113], para. [0028], para. [0046], the offline analysis device comprises a search keyword-segmenting unit, a search key word unit-combining unit to match category information to segmented search key words sets, matching the category information corresponding to the search key words that include the search key word units in the key word unit groups and associating the identified category with the search key word unit groups, for example, assume the search keywords includes “long sleeve shirt” are “long sleeve solid-color shirt”, “long sleeve shirt sold-color” and “women’s long sleeve shirt”, the categories corresponding to “long sleeve solid-color shirt” and “long sleeve shirt solid-color” are “men’s fashion apparel” and “women’s fashion apparel”), the method further comprises:
	scoring the offline resource information according to online attribute information of the acquired offline resource information (See para. [0012] and para. [0013], para. [0071], scoring the keyword units according to user clicks on a merchandise link in the list of search, the current key words input by the user, the key word units are ranked/ordered according to their importance/score level); and acquiring high quality resource information in the offline resource information based on a scoring result (See para. [0071], obtaining keyword units according to their importance level, obtaining the first three key word units which have the highest three important levels); wherein the online attribute information comprises at least one of: completeness of online data of the-offline resource, a ranking value of online user evaluation for the offline resource, and-or a frequency of the offline resource appearing in user search logs (See para. [0012], [0013], perform a simple gathering procedure on the stored key words and category information, and determine the key words whose search frequency within a specified period of time are higher than that of a specified threshold value. For example, this step determines which key words have more than 30 searches during one week).
	As to claim 8, Qian discloses storing the acquired user demand characteristic set (See para. [0013], storing keywords and category information), and the offline resource information corresponding to the user demand characteristic set (See para. [0015], the category information corresponding to the key words input by the user in the stored reference word table); and
	adding a defined attribute label into the high quality resource information and/or the offline resource information satisfying a defined condition for getting online (See para. [0071], obtaining keyword units according to their importance level, assigning “importance ranking” to the keyword units and obtaining the first three key word units which have the highest three important levels).
	As to claim 9, Qian discloses assigning a time interval having a defined time span as a basic time unit (See para. [0030], assigning a period of time to search key word sets that are input by users); acquiring, in real time, user demand characteristic sets in different basic time units and the offline resource information corresponding to the user demand characteristic sets (See para. [0033], the selection log is obtained from the log server at fixed intervals, the fixed interval can, but is not limited to one hour, one day, one week, one month, etc., obtain the category information corresponding to the search keywords for the corresponding time interval); and
	storing the user demand characteristic sets and the offline resource information corresponding to the user demand characteristic sets by using time as a dimension, to achieve a mining effect evaluation for the acquired offline resource information (See para. [0079], each search keyword that is input during a specified period of time is segmented into search key word units that are segmented from each search key word are combined into search key word unit groups of various stages).
	As to claim 10, Qian discloses acquiring an online resource in the stored offline resource information; and monitoring the online resource in real time, and evaluating an online effect for the online resource (See para. [0111]- para. [0113], the system includes online determining device to determine category information corresponding to said current key word on the basis of the search key word tables of various stages and important level tables, it then sends it to the browser so as to return it to the user).

6.	Claims 4, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2012/0109946 A1)  in view of Tam (US Patent 7, 945,484 B1) and further in view of Vasenkov et al. (US 2016/0110428 A1), hereinafter Vasenkov.

As to claims 4 and 14, Qian discloses wherein the acquiring a user demand characteristic set according to a search formula included in the user search log information (See para. [0110]- para. [0112] and Figure 7, determining/obtaining category information corresponding to current keyword on basis of the search key word tables of various stages and importance level tables in the selection log, note in para. [0028], the category information corresponding to plurality of search key word sets) comprises:
	extracting the search formula from the user search log information, and counting the search frequency of the search formula (See para. [0113], para. [0062] and para. [0063], determining the keywords from the selection log whose search frequency within a specified period of time are higher than that of a specified threshold values, for example, determines/obtaining keywords have more than 30 searches during one week);
	performing word segmentation on the search formula to generate the segmented word set corresponding to the search formula (See para. [0036] and para. [0063], the system analyzes every selection log after the selection logs are obtained, the search key words are segmented into search keyword units), and assigning the search frequencies of the search formula as the search frequencies of the segmented word sets corresponding to the search formula (See para. [0063], based on the obtained selection log, determining the search keywords corresponding to each piece of category information that has been determined; segmenting each search keyword into search keyword units; and assigning/determining the term frequency of each search key word unit among all search key word units);
calculating the similarity between segmented word sets, merging at least two segmented word sets having a similarity satisfying a defined threshold condition into a new segmented word set (See para. [0038]-para. [0043], determining a similarity [e.g. same number of search key word units for each group], merging/combining search key words units from each sequenced search key word to form stage 2 search keyword unit groups having a defined rule/threshold condition as every two search key word units, for example, to form stage 2 search keyword unit groups, if the sequenced search key words are “long sleeve shirt solid-color”, pairs of keyword units are combined to obtain state 2 search key word units groups of “long sleeve shirt”, “long sleeve solid-color”, and “shirt solid color”), and determining a search frequency of the new segmented word set according to search frequencies of the segmented word sets merged into the new segmented word set (See para. [0063], segmenting each search keyword into search keyword units and assigning/determining the term frequency of each search key word unit among all search key word units); […] assigning the target segmented word set, and the search frequency corresponding to the target segmented word set as the keyword set in the user demand characteristic set (See para. [0013] and para. [0071], assigning selective keyword units correspond to importance level that satisfies a specified threshold  and determining keywords whose search frequency within a specified period of time are higher than a specified threshold value).

	Qian does not explicitly disclose clustering on words having search frequency satisfying a defined threshold condition; and replacing the words in the target word set with the cluster keyword.
	Vasenkov discloses performing clustering on words in the target word set having the search frequency satisfying a defined threshold condition; determining a cluster keyword corresponding to the target word set based on a clustering result, and replacing the words in the target word set with the cluster keyword (See para. [0034], para. [0036], forming clusters  by grouping similar word or phrases from documents satisfying a similarity threshold and determining a set of descriptive labels from high frequency word or phrases from documents and matching each cluster with a descriptive label, the searching/or clustering processes can be repeated with prior knowledge modified at the end of each iteration to include keywords and key phrases from the original and modified prior knowledge are generated, the keywords are updated based on the labels of clusters, e.g. the set of keywords can be modified to include the labels identified for the clusters).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vasenkov teachings in the Qian system. Skilled artisan would have been motivate to cluster on words having search frequency satisfying a defined threshold condition and replace the words in the target word set with the cluster keyword, taught by Vasenkov in order to help define the problem domain in which labeled information and connections will be identified, and to assist in the subsequent identification of the labeled information and connections (See Vasenkov, para. [0031]). In addition, all of the references (Tam, Vasenkov and Qian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as searching product information. This close relation between both of the references highly suggests an expectation of success.
	As to claim 5, Qian discloses before the extracting the search formula from the user search log information, and counting a search frequency of the search formula (See para. [0113], para. [0062] and para. [0063], determining the keywords from the selection log whose search frequency within a specified period of time are higher than that of a specified threshold values).
	Qian does not explicitly disclose filtering the log information according to a defined filtering rule to screen out invalid user log information.
	Vasenkov discloses filtering the log information according to a defined filtering rule to screen out invalid log information. Wherein the filtering rule comprises at least a historical filtering rule (See para. [0047], the stored connections between clusters have been identified, the store connection(s) which are not of interest like the word “white” could be added to a stopword filter, the process could be repeated with the updated stop word filter to identify new sets of items or topics ).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vasenkov teachings in the Qian system. Skilled artisan would have been motivate to filter the log information according to a defined filtering rule to screen out invalid log information, taught by Vasenkov in order to locate worthy relevant information (See Vasenkov, para. [0047]). In addition, all of the references (Tam, Vasenkov and Qian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as searching product information. This close relation between both of the references highly suggests an expectation of success.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2012/0109946 A1)  in view of Tam (US Patent 7, 945,484 B1) and further in view of  Prahladka et al. (US 8,676, 777 B1), hereinafter Prahladka.
	As to claim 6, Qian does not explicitly disclose extracting, from the user search log information, regional information corresponding to the search formula.
	However, Prahladka discloses extracting, from the user search log information, regional information corresponding to the search formula; wherein the regional information comprises: country information, city information, city area information or commercial area information, and
counting search frequencies corresponding to different search formulas comprises: counting search frequencies of different search formulas using different pieces of regional information (See col 3, line 5-40, for the frequency log analysis, examples location terms include city names, state names, etc. a catchment area match for a catchment area is counted only when an occurrence of the query has a location term that specifies the catchment area of the catchment area type in which the origin location for the query is location). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Prahladka teachings in the Qian system. Skilled artisan would have been motivate to extract regional information corresponding to the search formula, taught by Prahladka in order to apply a query across multiple different catchment area of the same type (e.g., cities or states)  (See Prahladka col 1, lines 20-47). In addition, all of the references (Prahladka, Tam and Qian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as searching product information. This close relation between both of the references highly suggests an expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153